DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12, and 14-22 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features or method steps including but not limited to: 
(claim 1) a revolver reloading device comprising: a first wing assembly defining a first cartridge pocket and a second cartridge pocket, the first cartridge pocket defining a first center point, the second cartridge pocket defining a second center point, the first wing assembly comprising an internal constraint piece and, particularly, a lower external piece, particularly, the lower external piece at least partially defining the first cartridge pocket, particularly, the internal constraint piece defining an inner lug, the internal constraint piece being rotatable relative to the lower external piece about and between a constraint position and a release position, particularly, the inner lug extending into the first cartridge pocket in the constraint position, particularly, the inner lug being rotationally offset from the first cartridge pocket in the release position; a second wing assembly defining a third cartridge pocket, the third cartridge pocket defining a third center point; and a center assembly hingedly coupled to the first wing assembly and the second wing assembly, the first wing assembly and the second wing assembly selectively rotatable relative to the center assembly about and between a flat configuration and a collapsed configuration, the first center point, the second center point, and the third center point being aligned in a linear arrangement in the flat configuration, the first center point, the second center point, and the third center point being aligned in a circular pattern in the collapsed configuration;
(claim 8) a revolver reloading device comprising: 5a first lower external piece at least partially defining a first cartridge pocket; a first internal constraint piece defining an inner lug, the first internal constraint piece being rotatable relative to the first lower external piece about and between a constraint position and a release position, the inner lug extending into the first cartridge pocket in the constraint position, the inner lug being rotationally offset from the first cartridge pocket in the release position, particularly, a second lower external piece hingedly coupled to the first lower external piece, particularly, the second lower external piece at least partially defining a second cartridge pocket; and, particularly, a second internal constraint piece hingedly coupled to the first internal constraint piece;
(claim 15) a method of using a revolver reloading device, the method comprising: loading a first cartridge, a second cartridge, and a third cartridge into a first cartridge pocket, a second cartridge pocket, and a third cartridge pocket of the revolver reloading device, the revolver reloading device comprising: a first wing assembly defining the first cartridge pocket and the second cartridge pocket, the first wing assembly comprising a first internal constraint piece rotatable about and between a constraint position and a release position; and a center assembly hingedly coupled to the first wing assembly, the center assembly defining a third cartridge pocket, the center assembly comprising 7a second internal constraint piece rotatable about and between the constraint position and the release position; particularly, repositioning the first internal constraint piece and the second internal constraint piece from the release position to the constraint position to secure the first cartridge, the second cartridge, and the third cartridge being secured in the revolver reloading device when the first internal constraint piece and the second internal constraint piece are in the constraint position; and, particularly, folding the first wing assembly relative to the center assembly from a collapsed configuration to a flat configuration, the first cartridge pocket, the second cartridge pocket, and the third cartridge pocket being aligned in a linear arrangement in the flat configuration, the first cartridge pocket, the second cartridge pocket, and the third cartridge pocket being aligned in a circular pattern in the collapsed configuration;
(claim 19) a revolver reloading device comprising: a first lower external piece at least partially defining a cartridge pocket; a first internal constraint piece defining an inner lug, the first internal constraint piece being rotatable relative to the first lower external piece about and between a constraint position and a release position, the first internal constraint piece being biased towards the release position, the inner lug extending into the cartridge pocket in the constraint position, particularly, the inner lug being rotationally offset from the cartridge pocket in the release position; particularly, a second lower external piece hingedly coupled to the first lower external piece; particularly, a second internal constraint piece hingedly coupled to the first internal constraint piece, particularly, the second internal constraint piece being biased towards the release position; and a constraint actuation mechanism, particularly, the constraint actuation mechanism configured to secure the first internal constraint piece in the constraint position until the constraint actuation mechanism is triggered, the constraint actuation mechanism is configured to simultaneously release the first internal constraint piece and the second internal constraint piece when the constraint actuation mechanism is triggered; and,
(claim 20) a revolver reloading device comprising: a lower external piece at least partially defining a cartridge pocket; an internal constraint piece defining an inner lug, the internal constraint piece being rotatable relative to the lower external piece about and between a constraint position and a release position, the internal constraint piece being biased towards the release position, the inner lug extending into the cartridge pocket in the constraint position, the inner lug being rotationally offset from the cartridge pocket in the release position, particularly, the internal constraint piece defines a pin hole; and a constraint actuation mechanism, particularly, the constraint actuation mechanism comprising a spring pin, the spring pin selectively engaging the pin hole to secure the internal constraint piece in the constraint position, particularly, the constraint actuation mechanism 9configured to secure the internal constraint piece in the constraint position until the constraint actuation mechanism is triggered, particularly, the spring pin being configured to withdraw from the pin hole when the constraint actuation mechanism is triggered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
16-Feb-22